Citation Nr: 0724702	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  01-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to March 1954, and from September 1954 to 
October 1955.  This case is before the Board of Veterans' 
Appeals (Board) on October 2005 remand from the United States 
Court of Appeals for Veterans Claims (Court) pursuant to an 
October 2005 joint motion by the parties (Joint Motion).  The 
appeal was initiated from a June 2001 decision by the Roanoke 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2002, a Travel Board hearing was held before the 
undersigned.  In November 2002 the Board denied service 
connection for genital herpes.  The veteran appealed that 
decision to the Court.  The Court vacated the November 2002 
Board decision, and remanded the matter for readjudication.  
In January 2004, the Board remanded the case to the RO for 
additional development, to include notification of the 
Veteran's Claims Assistance Act of 2000 (VCAA).  The 
development was completed, and the case was then before the 
Board in January 2005, when the Board again denied the claim.  
The veteran appealed the January 2005 Board decision to the 
Court, resulting in the October 2005 Court Order.  In April 
2006, the Board remanded the case to the RO for additional 
development.  The development was completed, and the case is 
again before the Board.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
any current genital herpes disability is related to disease 
or injury that was incurred or aggravated in service.


CONCLUSION OF LAW

Service connection for genital herpes is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was provided VCAA notice in March 2001 (prior to 
the decision appealed) and January 2004 and October 2006 
correspondence from the RO (pursuant to remand orders by the 
Board), and in supplemental statements of the case (SSOCs) in 
October 2004 and April 2007.  He was notified (in the June 
2001 decision, in a June 2001 statement of the case (SOC), 
and in the October 2004 and April 2007 SSOCs) of everything 
required to establish service connection for genital herpes, 
and has had ample opportunity to respond/supplement the 
record.  The April 2007 SSOC included notice regarding 
disability ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however, this would only be relevant if the benefit sought on 
appeal was granted.

Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed.  He was advised by the 
March 2001, January 2004, and October 2006 correspondence, 
and the October 2004 and April 2007 SSOCs, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The 
correspondence and the SSOCs advised him of what the evidence 
must show to establish service connection for genital herpes, 
and what information or evidence VA needed from him.  The 
October 2006 letter specifically included instructions 
pertinent to substantiating a claim in the absence of service 
medical records.  Everything submitted by the veteran to date 
has been accepted for the record and considered.

Regarding VA's duty to assist, VA has obtained all records of 
which there was notice.  A medical opinion pertinent to the 
issue at hand was obtained during the course of the appeal, 
and the claim was then readjudicated by the RO in the April 
2007 SSOC. Evidentiary development is complete to the extent 
possible.  Pursuant to the October 2005 Joint Motion, in 
October 2006 the RO provided the veteran with a copy of A 
Request for Information Necessary to Reconstruct Medical Data 
(NA Form 13055) that he was requested to complete and return.  
He did not return the form.  The Board notes that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duties to 
notify and assist are met.  Hence, the Board finds it proper 
to proceed with appellate review. It is not prejudicial to 
the appellant for the Board to do so.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

The veteran contends that service connection is warranted for 
genital herpes because he contracted such virus as a result 
of a sexual liaison with a prostitute in Mexico during 
service in early 1953.  He asserts he was later treated at a 
dispensary for penile lesions that developed soon thereafter.

The veteran's service medical records were evidently 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri. The RO was able to 
obtain hospital records for the period of April and May 1953, 
which have been associated with the claims folder.  Those 
records show a diagnosis of a left inguinal hernia, and 
indicate that the veteran underwent a left inguinal hernia 
repair in May 1953.  Diagnostic studies at the time included 
urinalysis and blood studies which did not reveal any 
sexually transmitted disease.  The veteran's pubic area was 
prepped for surgery; no penile abnormality was noted.  The 
records are negative for any complaints or clinical findings 
of a sexually transmitted disease, to include genital herpes.  
Postoperative medications included intramuscular penicillin.

The veteran was afforded VA examinations in December 1973, 
September 1977, and August 1978 in relation to his claims of 
service connection for disorders other than genital herpes.  
The reports of those examinations are entirely negative for 
complaints or clinical findings related to genital herpes, 
and each examination report indicates that the veteran's 
genitourinary tract was normal.

In a private physician's August 1974 report of a "new patient 
workup," it was noted that the veteran was "seeking a 
systemic review of all his problems in an attempt to improve 
his health status."  The veteran reported a history of 
numerous past and present medical problems, and a "review of 
systems" was positive, in pertinent part, for recurrent 
fungal infections of the groin.  The veteran did not report 
contracting a sexually transmitted disease in service, and no 
clinical findings pertaining to herpes were noted. 
Examination revealed normal genitalia.  The diagnoses were 
hemoptysis, hypertension, arthralgias, and one episode of 
nephrolithiasis.  There was no diagnosis of any venereal 
disease.

Private medical records dated from March 1966 to May 1977 
show treatment the veteran received for numerous medical 
problems, and are negative for complaints or clinical 
findings related to any sexually transmitted disease.  The 
records include report of 1973 urinalysis that was negative 
(except for "rare white blood cells") and without mention of 
herpes or other infections of the genitalia.

An October 2000 private medical record shows that the veteran 
complained of "recurrent penile chancroid."  He told the 
physician that the first occurrence of a chancroid was during 
service in 1953.  He reported that the chancroid recurred 
when he failed to wash himself after having intercourse. The 
physician expressly noted that the veteran "[n]ever told me 
this before."  The diagnoses included questionable history of 
chancroid, and possible herpes simplex.  The physician 
further noted that the veteran requested a "test" to prove he 
had the condition so that he could get "coverage from the 
military."

A February 2001 private clinical record indicates that the 
veteran presented with an outbreak of penile lesions.  The 
diagnosis was recurrent penile lesions, suspect herpes, and 
cultures were positive for herpes simplex.  In a March 2001 
letter, the private physician furnished a letter summarizing 
his clinical notes, and reported that the veteran initially 
complained of some recurrent penile lesions "which he has 
developed for many years initiating in his military years."  
It was noted that the veteran believed he was told the 
lesions were chancroid in the past, but the physician stated, 
"I have no medical evidence of that."  The physician's letter 
does not include a medical opinion as to whether the 
recurrent penile lesions were related to the veteran's 
military service.

At the August 2002 hearing, the veteran testified that he 
engaged in sexual intercourse with a prostitute during 
service in early 1953, and was treated at a dispensary for a 
penile condition that developed soon thereafter.  He was 
originally told by his treating medical professionals that it 
was a penile chancroid, but he later learned he had genital 
herpes.  He reported that he received penicillin shots on 
several occasions during service when he had outbreaks 
following the initial manifestation of symptoms.  He noted 
that his service medical records were apparently lost in a 
fire at the NPRC in 1973, so he had no way of proving that he 
was treated for a sexually transmitted disease during 
service. He testified that he met and married his wife 
following his separation from service, and he has never been 
unfaithful to her.  When he had an outbreak subsequent to 
service, he would "get it dry just like they told me to do 
when I was in service.  They said that's all they could do."  
He stated that subsequent to service he never sought 
treatment during any "flare up" because "I was ashamed to go.  
I was ashamed to let anybody know I had it.  It was ignorance 
on my part."

In the January 2004 remand, the Board directed that a medical 
specialist review the claims file in its entirety, and 
proffer and opinion as to whether the veteran's genital 
herpes was incurred during service.  In a February 2004 
medical record, a VA medical professional responded that the 
claims folder was reviewed, to include the available service 
medical records, along with postservice medical records 
showing treatment and diagnosis of herpes zoster.  The 
examiner noted that the first postservice diagnosis of herpes 
is shown in a 2001 private medical record showing that lab 
testing confirmed a diagnosis of genital herpes, for which 
medication had been prescribed to relieve symptoms.  It was 
noted that herpes zoster is a virus that can be transmitted 
sexually from one person to the other, and it usually 
presents as raised vesicles with clear fluid.  It can be 
diagnosed by collecting the clear fluid from these vesicles 
and appropriate laboratory testing.  The VA medical 
professional further stated:

[The veteran] states that he contracted 
[genital herpes] in 1952 while in Mexico.  He 
was told there was no treatment available 
other than to wash after each contact.  There 
are no medical records to support or refute 
this assertion.  It is possible that he could 
have had [genital herpes] since 1952.

A May 2003 statement from W.L.C., Jr., M.D., noted that the 
veteran had been seen in consultation in May 2003; that the 
veteran gave a history of having had recurrent herpes simplex 
since the 1950s; and that current observation revealed some 
penile scarring that is consistent with recurrent herpes 
simplex.  Dr. C. stated that:

From his history and what I saw, I think it 
is safe to say that has had recurrent herpes 
simplex for some time, possibly since the 
1950s.  

A June 2003 statement from B.E.F., M.D., noted that Dr. F. 
had followed the veteran for the past three years.  Dr. F. 
stated that the veteran's herpes simplex:

...was likely contracted as a soldier in Biggs 
Field, Texas, in the early 1950s.  he has had 
numerous outbreaks over the years and is 
currently on antiviral therapy to control the 
outbreaks.

A June 2003 statement from K.J.T., M.D., noted that the 
veteran had been seen that day and reported a history of 
genital eruptions that had been occurring since 1953.  The 
veteran stated "that these lesions started while in the 
military."  

Additional VA outpatient records dated from October 2003 to 
August 2004 show additional diagnoses of genital herpes by 
history.  They do not show any current complaints or clinical 
findings of active herpes symptoms.

In a statement dated in May 2006, the veteran's wife reported 
that she met the veteran following his return from service; 
that "we dated for 18 months" and got married in June 1957; 
that 

Shortly after marriage, I discovered some 
blisters around the foreskin of [the veteran].  
I asked him why did he have them and needless 
to say, he would not answer my question.  Of 
course, after this I went to the library and 
checked out some books and discover the answer 
to the question.  

The veteran's wife stated that in 1979 she went into the work 
force:

I received my GED and received a certificate 
for a technician from a business college.  
Shortly after, I went to work for a group of 
dermatologist.  I have learned many things 
about diseases and feel sure he had to have 
contracted herpes in service.

III.  Legal Criteria and Analysis

As a preliminary matter, the Board notes that VA has been 
unable to obtain the veteran's complete service medical 
records.  In such cases, VA has a heightened duty to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  
The evidence of record reflects that the RO pursued service 
records pertaining to the veteran through the appropriate 
alternative sources.  In each case, the RO has been informed 
that any such available records were already forwarded to the 
RO, and additional service records are not available.  
Records obtained include the reports of the veteran's 
hospitalization for surgery in service in April and May 1953.  
As noted above, the veteran did not complete the NA Form 
13055 (Request for Information Necessary to Reconstruct 
Medical Data), thus any additional attempt at obtaining 
alternate records could not be undertaken.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Here, the record shows that the veteran carries a diagnosis 
of history of genital herpes.  However, while the Board finds 
no reason to doubt the veteran's account of a sexual contact 
with a prostitute in early 1953, the record provides no 
support for a conclusion that such sexual contact resulted in 
current genital herpes disability.  The available service 
medical records and reports of postservice examinations 
and/or evaluations prior to October 2000 are entirely 
negative for penile lesions, vesicles, or discharge, or for 
any diagnosis of genital herpes or any related disorder.  
Significantly, when the veteran was hospitalized in service 
in April and May 1953 (by his account after the sexual 
liaison with a prostitute in early 1953) urinalysis and blood 
studies revealed no indication of sexually transmitted 
disease.  Also, significantly, the veteran's pubic area was 
reported to have been prepped for surgery; there was no 
mention of penile vesicles, lesions, or other abnormality 
(which he reports had their onset during service soon after 
the contact with the prostitute and have persisted).  
Weighing against the veteran's claim is that the postservice 
medical records dated through October 2000 are silent for 
genital herpes, and there is no postservice medical evidence 
of the disability prior to the first diagnosis of genital 
herpes of record in February 2001.  

The Board is aware that the February 2004 opining VA medical 
professional indicated that it was possible that the 
veteran's genital herpes could be related to service.  
However, this opinion was expressly stated in speculative 
terms (i.e., it is "possible").  The opining physician 
further noted that there are no medical records to support or 
refute the veteran's assertions.  It is a basic principle in 
the adjudication of service connection claims that a finding 
of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102. 
The Court has held that when, as here, a medical professional 
is unable to provide a more definitive causal connection than 
this; the opinion is not supportive of the claim.  See Perman 
v. Brown, 5 Vet. App. 237 (1993).  This is true even though 
the opinion does not have to be absolutely definitive, one 
way or the other, in the ultimate conclusion.  See Lee v. 
Brown, 10 Vet. App. 336 (1997).  Viewed in its full context, 
the Board finds that the examiner's opinion goes beyond mere 
cautious language and is entirely inconclusive as to whether 
the veteran's current genital herpes is related to his active 
service. Id.

Without competent evidence of a nexus between the current 
genital herpes and any event (injury or disease) in service, 
service connection for genital herpes is not warranted.  The 
Board has reviewed the veteran's contentions.  His statements 
to the effect that he had genital herpes that first 
manifested in service, and has a current genital herpes 
disorder that is related to service, cannot by themselves 
establish that this is so.  He is a layperson and, as such, 
is not competent in matters requiring specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the Board has 
considered the statement of the veteran's wife that she saw 
"blisters" on the veteran's foreskin at the onset of their 
marriage in 1957 and that based on her work in a 
dermatologist's office many years later she is sure that the 
veteran contracted herpes in service.  However, while the 
veteran's wife is competent to testify as to things she 
witnessed, in the absence of medical training (as opposed to 
office work in a medical practice) she is not competent as to 
questions of diagnosis or etiology.  See Espiritu, supra.

The Board is aware that the veteran's history of genital 
herpes due to an episode of sexual intercourse in service was 
noted in private medical records dated in October 2000 and 
March 2001.  Those notations were (and remain) bare 
transcriptions of lay history, and thus are not competent 
medical evidence that the veteran currently has genital 
herpes that is related to his service.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  Furthermore, the fact that such 
notations themselves began at a point in time so remote from 
service (more than 45 years) is of itself a factor weighing 
against a finding that any current genital herpes disability 
is related to the veteran's service.  Similarly, the 
statements of Drs. C. and F. to the effect that the veteran's 
herpes was likely contracted in service do not reflect any 
actual review of the medical record, rather they are clearly 
based on the veteran's own assertions of symptomatology 
dating to service; as shown above, these are not supported by 
the objective record.  Medical opinions have no probative 
value when they are based on an inaccurate factual predicate, 
such as the veteran's self- reported and inaccurate history.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993).

In the absence of competent (medical) evidence of a nexus 
between the veteran's current diagnosis of genital herpes and 
service, service connection for genital herpes is not 
warranted.  See Hickson, 12 Vet. App. at 253; Savage, 10 Vet. 
App. at 498; Voerth, 13 Vet. App. 117.  The doctrine of 
resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against the 
claim.


ORDER

Service connection for genital herpes is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


